BURLINGTON COAT FACTORY WAREHOUSE CORPORATION CODE OF BUSINESS CONDUCT AND ETHICS November 2009 Version: November 2009 TABLE OF CONTENTS Page SECTION 1: CODE OF BUSINESS CONDUCT AND ETHICS 1 SECTION 2: IMPLEMENTATION OF THE CODE 1 Who Must Follow This Code 1 Using the Code and Making Ethical Decisions 1 Your Responsibilities 2 SECTION 3: CORPORATE COMPLIANCE DEPARTMENT 3 SECTION 4: APPLICABLE LAWS, REPORTING VIOLATIONS, AND INVESTIGATIONS AND DISCIPLINE 3 Compliance With Laws, Rules And Regulations 3 Reporting Of Violations 4 Investigations And Discipline 4 SECTION 5: OUR WORKPLACE ENVIRONMENT 5 Working Conditions 5 Employee Privacy 6 SECTION 6: COMPANY ASSETS 6 Proper Use Of Company Resources 6 Safeguarding Company Assets 7 Confidentiality 7 SECTION 7: INTERNAL CONTROLS 8 Accurate Company Records 8 Complete, Accurate And Timely Disclosure 8 Travel And Expense Reports 9 Record Retention 9 SECTION8: DEALINGS WITH THIRD PARTIES 9 Our Customers 9 Our Vendors 10 Our Competitors 10 Competitor Information 11 Antitrust Concerns 11 Communications With The Media 12 Accepting Speaking Engagements and Awards 12 SECTION 9: CONFLICTS OF INTEREST 13 Outside Employment And Directorships 13 Investments 14 Loans To Employees 14 Family Members And Close Personal Relationships 14 Public Service 15 Corporate Opportunities 16 Gifts From Vendors 16 Acceptance Of Gifts 16 Policy Regarding The Acceptance Of Gifts 17 Commercial Bribery 22 SECTION 10: PAYMENTS TO GOVERNMENT PERSONNEL 23 SECTION11: SECURITIES REGULATIONS 23 Insider Trading Policy 23 Assistance 24 SECTION12: WAIVERS OF THE CODE 24 SECTION13: DISCLAIMER 25 CONCLUSION 25 CONTACT INFORMATION FOR ADDITIONAL INFORMATION 26 ACKNOWLEDGMENT 28 CODE OF ETHICS FOR CHIEF EXECUTIVEOFFICERS AND SENIOR FINANCIAL OFFICERS 30 FORM 1: REPORT OF NOMINAL GIFTFOR AN ACCEPTABLE GIFT RECEIVING OCCASION OR NOMINAL PROMOTIONAL ITEM 32 FORM 2: REQUEST FOR APPROVAL OF MEAL EXCEEDING PRESCRIBED LIMITS OR REPORT OF MEAL EXCEEDING PRESCRIBED LIMITS ACCEPTED WHILE ON BUSINESS TRIP 33 FORM 3: REQUEST FOR APPROVAL FORENTERTAINMENT AND/OR SPECIAL EVENTS 34 SECTION 1: CODE OF BUSINESS CONDUCT AND ETHICS The Burlington Coat Factory Warehouse Corporation Code of Business Conduct and Ethics (the “Code”) was created to ensure that each business decision reflects the Company’s commitment to ethics, the Company’s policies, and the law.Adherence to the Code and to our Company’s policies is essential to maintaining and furthering our reputation for fair and ethical practices and for fulfilling our commitment to uncompromising integrity in all that we do and how we relate to persons within and outside of Burlington Coat Factory Warehouse Corporation, and its affiliates (collectively, the “Company”).By following the Code, we can help make our Company a good place for employees to work, a good provider of goods and services for our customers, a good partner for our vendors, a good investment and a good citizen in our communities. All employees, officers and directors are obligated to comply with applicable law and ethical rules, including this Code.If any employee becomes aware of a violation, he or she should report that violation by sending an e-mail to the following e-mail address: bcfreport@tnwinc.com or calling the Company’s whistleblower hotline: 1-877-371-0680. A copy of the Code will be posted on the Company’s website. SECTION 2: IMPLEMENTATION OF THE CODE Who Must Follow This Code The Code applies to all employees, officers and directors at all Company locations (“Employees”).The Company expects its suppliers, vendors, contractors, consultants, public relations firms and other service providers to act ethically and in a manner consistent with this Code. Designated members of the Company’s management must also read and follow the Code of Ethics for the Chief Executive Officer and Senior Financial Officers. Using the Code and Making Ethical Decisions The purpose of the Code is to assist every Employee in doing his or her part to ensure that the Company’s reputation for integrity in all its activities is maintained.Read through the entire booklet, think about how the guidelines in the Code apply to your job, and consider how you might handle situations to avoid illegal, improper, or unethical actions.In addition to following the technical requirements as explained herein, each Employee is obligated to follow and abide by the general spirit of the Code.An Employee may not accomplish indirectly what the policies prevent Employees from accomplishing directly. Situations that involve ethics and values are often complex.No Code can fully cover every workplace situation.Sometimes, a law or policy dictates the outcome.More often, it is necessary to interpret the situation.When faced with a decision, ask yourself these questions about the choice you are considering: † Is it legal?If any contemplated action is illegal, it will not comply with the provisions of this Code; no correct decision will ever violate any law or regulation. † Does it comply with our Company policy and this Code?If not, speak with your supervisor or the Corporate Compliance Officer before taking action (See Contact Information on pages 26-27.) † How does the decision look to others?An action, even though innocent, can result in the appearance of wrongdoing, or create an unintended sense of obligation between parties.If a decision could look improper or create an unintended sense of obligation between two parties, speak with your supervisor or the Corporate Compliance Officer before taking such an action. † How would you feel if this decision were made public? Could the decision be honestly explained and defended?If you would feel worried or embarrassed by any action, speak with your supervisor or the Corporate Compliance Officer before taking such an action. † Have the implications of this decision been fully explored, or would additional advice be helpful?If you are unsure about the implications of your actions, speak with your supervisor or the Corporate Compliance Officer before taking such an action. If you have questions about the Code in general or how it applies to a specific situation, discuss the proposed course of action and your concerns with your supervisor or the Corporate Compliance Officer.Your supervisor knows you and your job, and is usually in the best position to help; however, if you feel that your supervisor is not able to resolve your question or you believe you have not received an appropriate response, contact the Corporate Compliance Officer or the Legal Department. Your Responsibilities Following this Code and related Company practices and procedures is a condition of continued employment with the Company.Any failure to follow this Code or related practices or procedures could lead to disciplinary action, up to and including termination.In addition to following the technical requirements as explained herein, each Employee is obligated to follow and abide by the general spirit of the Code.An Employee may not accomplish indirectly what the policies prevent Employees from accomplishing directly.For example, Employees may not evade policies by using personal funds or resources or by having family members, friends or agents engage in conduct on your behalf if the policies would prohibit the Employee from such conduct.It is up to you and your fellow Employees to maintain the Company’s standards of integrity and professionalism.This requires that all of you deal fairly and honestly with customers, vendors and your fellow Employees. 2 Every Employee must read the Code carefully.All employees, officers and directors are required to sign an Acknowledgment certifying that you read, understand and agree to observe this Code.All signed Acknowledgments by those employed in the Company’s merchandise planning and allocation departments and anyone working in the Company’s corporate offices should be returned to the Legal Department.All signed Acknowledgments by anyone else should be returned to the local Human Resources/ Personnel office serving the location where such person works.The Acknowledgement is provided on pages 28-29 of this Code.If you have any questions or need additional information, you should speak with your supervisor, the Corporate Compliance Officer or the Executive Vice President of Human Resources or the Director of Human Resources before signing the Acknowledgment. If you are a designated member of the Company’s management, you must also read and sign the Code of Ethics for the Chief Executive Officer and Senior Financial Officers.All signed Codes of Ethics for the Chief Executive Officer and Senior Financial Officers should also be returned to the Legal Department.If you have any questions or need additional information, you should speak with your supervisor, the Corporate Compliance Officer or the Director of Human Resources before signing the Code of Ethics for the Chief Executive Officer and Senior Financial Officers. This Code is subject to change, as laws or Company practices change, and will be updated accordingly.From time to time, as the Company may determine, Employees may be required to re-read the Code and re-acknowledge your understanding of and adherence to its principles. SECTION 3: CORPORATE COMPLIANCE DEPARTMENT The Company’s Corporate Compliance Department is responsible for ensuring that all relevant laws and Company policies are administered and followed.The Corporate Compliance Department consists of the Corporate Compliance Officer and the Associate Corporate Compliance Officer.Do not hesitate to contact the Corporate Compliance Officer or Associate Corporate Compliance Officer if you are unsure how to act or uncertain as to how the Code should be applied in a specific instance.You may also contact any member of the Legal Department.Contact information for personnel who can provide additional information with regard to the Code can be found on pages 26-27. SECTION 4: APPLICABLE LAWS, REPORTING VIOLATIONS, AND INVESTIGATIONS AND DISCIPLINE Compliance With Laws, Rules And Regulations It is the Company’s policy to be a good “corporate citizen.”Wherever we do business, Employees of the Company are required to comply with all applicable federal and state laws, rules and regulations, as well as the policies set forth in this Code, the Loss Prevention Policy and Procedure Manual (“Loss
